Case 2:19-cv-03511-KAM-SJB Document 24-8 Filed 08/01/19 Page 1 of 15 PageID #: 728



                       PRELIMINARY STATEMENT



        This proceeding seeks to compel the Suffolk County Board of

  Elections (“the Board”) to accept Petitioners’ independent nominating

  petitions as valid; or alternatively, accept Petitioners’ nominations effected

  by the filing of a signed Certificate of Substitution by Committee to Fill

  Vacancies. See: Petition, attached to Attorney’s Affirmation.

        Petitioners also seek “…a declaration that imposing the Certificate of

  Acceptance requirement and/or any application of the remedy for ballot

  disqualification of Substitution by Committee to Fill Vacancy on political

  associations differentially violates Art. I, Sec. 11 of the Constitution of the

  State of New York…” Id.

        Not only is the relief sought by Petitioners legally impermissible by

  virtue of the New York State Election Law (“NY EL”), but state and federal

  appellate courts have already rejected Petitioners’ claims and arguments in

  whole.

        Respondents now move for a complete dismissal of this meritless

  action.




                                         1
Case 2:19-cv-03511-KAM-SJB Document 24-8 Filed 08/01/19 Page 2 of 15 PageID #: 729



                                             STATEMENT OF FACTS

              On or about May 21, 2019 and May 28, 2019, Independent

  Nominating Petitions for the EH Fusion Party for the following candidates

  were timely filed with the Board:

  • David Gruber for the Public Office of Supervisor, Town of East Hampton
  • Bonnie Brady for the Public Office of Councilman, Town of East
    Hampton
  • Elizabeth A. Bambrick for the Public Office of Councilman, Town of East
    Hampton
  • Rona S. Klopman for the Public Office of Trustee, Town of East
    Hampton
  • Dell R. Cullum for the Public Office of Trustee, Town of East Hampton
  • Stephen M. Lester for the Public Office of Trustee, Town of East
    Hampton
  • Susan M. Vorpahl for the Public Office of Trustee, Town of East
    Hampton
  • David H. Talmage for the Public Office of Trustee, Town of East
    Hampton
  • Michael Havens for the Public Office of Trustee, Town of East Hampton
  • Fallon Nigro for the Public Office of Trustee, Town of East Hampton
  • Richard P. Drew II for the Public Office of Trustee, Town of East
    Hampton
  • Simon V. Kinsella for the Public Office of Trustee, Town of East
    Hampton.

  See: Exhibit “A”, Independent Nominating Petitions.1

              Pursuant to NY EL § 6-146, the above mentioned candidates were

  each required to file with the Board a duly signed and acknowledged

  certificate of acceptance (“Acceptance”) no later than May 31, 2019,


  1
      All exhibits referenced in this Memorandum of Law are to the exhibits attached to Respondent’s Return.

                                                                    2
Case 2:19-cv-03511-KAM-SJB Document 24-8 Filed 08/01/19 Page 3 of 15 PageID #: 730



  otherwise such nominations must be deemed “null and void”. NY EL §6-

  146(1).

        The candidates were notified of the deadline in a notice mailed to

  each candidate on May 21, 2019. Exhibit “B”.

        With the exception of Simon V. Kinsella, all of the above mentioned

  candidates failed to file an Acceptance with the Board. Although Simon V.

  Kinsella timely filed a purported Acceptance, such document was defective

  due to the lack of the required acknowledgment. Exhibit “C”.

        On June 5, 2019, the Board unanimously ruled that the

  aforementioned Independent Nominating Petitions were invalid due to the

  failure to timely file and/or properly file Acceptances. Exhibit “D”. On that

  same date, the Board sent notices to each of the candidates advising that

  their respective EH Fusion Party petitions were invalidated. Exhibit “E”.

        Thereafter on June 7, 2019, Petitioners Gruber, Drew, Klopman,

  Lester, Bambrick, Kinsella, and Brady improperly filed purported

  Certificates of Substitution to Fill Vacancies (“Substitution”) seeking to

  substitute each of them, respectively, as a candidate of the EH Fusion Party

  for the same public offices for which they were originally named on the

  petition that was invalidated by the Board. Exhibit “F”.




                                        3
Case 2:19-cv-03511-KAM-SJB Document 24-8 Filed 08/01/19 Page 4 of 15 PageID #: 731



        On June 10, 2019, Petitioners Cullum, Nigro and Vorpahl also

  improperly filed purported Substitutions seeking to substitute each of

  them, respectively, as a candidate of the EH Fusion Party for the same

  public offices for which they were originally named on the petition that was

  invalidated by the Board. Exhibit “F”.

        On June 11, 2019, Petitioner Havens also improperly filed a purported

  Substitution seeking to substitute himself as a candidate of the EH Fusion

  Party for the same public offices for which he was originally named on the

  petition that was invalidated by the Board. Exhibit “F”.

        Each of the above referenced Substitutions incorrectly assert that a

  vacancy was created by reason of “disqualification.” The law, however, is

  clear that a vacancy does not occur when a petition has been invalidated.

  Rather, the designation or nomination is deemed null and void.

        On June 13, 2019, the Board ruled that all of the above referenced

  Substitutions were invalid on the ground that no vacancy was created by

  reason of the Board’s invalidation of the EH Fusion Party petition relating

  to the petitioners and therefore, the Committee to Fill Vacancies was not

  authorized to act and further, assuming arguendo, a vacancy had been

  created, a candidate may not substitute his or herself for the same

  nomination. Exhibit “G”.


                                        4
Case 2:19-cv-03511-KAM-SJB Document 24-8 Filed 08/01/19 Page 5 of 15 PageID #: 732



                                    POINT I

   THE BOARD CORRECTLY INVALIDATED THE PETITIONS FOR
    FAILURE TO FILE DULY ACKNOWLEDGED ACCEPTANCES.


        NY EL §6-146 provides, in pertinent part: “[a] person designated as a

  candidate for nomination or for party position...it designated or nominated

  for a public office...by a party of which he is not a duly enrolled member...,

  such person shall, in a certificate signed and acknowledged by him, and

  filed as provided in this article, accept the designation or nomination as a

  candidate of each such party..., otherwise such designation or nomination

  shall be null and void.” See NY EL § 6-146(1).

        A candidate's failure to timely file a certificate of acceptance,

  pursuant to NY EL § 6-146, is a “fatal defect” under NY EL § 1-106(2),

  which provides, in pertinent part, that the “failure to file any petition or

  certificate relating to the designation or nomination of a candidate for party

  position or public office or the acceptance or declination of such

  designation or nomination of this chapter shall be a fatal defect.”

        As concerns Petitioner Simon V. Kinsella, it is undisputed that the

  Acceptance filed did not contain an acknowledgment as required by NY EL

  6-146(1). The acknowledgement requirement of this section is to be strictly



                                        5
Case 2:19-cv-03511-KAM-SJB Document 24-8 Filed 08/01/19 Page 6 of 15 PageID #: 733



  construed. As stated in Rhodes v. Salerno, 57 NY2d 885, 442 NE2d 443,

  456 NYS2d 45 (1982):

         “section 6–146 of the Election Law requires a candidate
        nominated by a political party other than of a party of which
        he is an enrolled member to accept or decline that
        nomination “in a certificate signed and acknowledged by
        him.” The statute further provides that failure to comply will
        render the nomination null and void. We have repeatedly
        said that statutory commands as to matters of content must
        be strictly complied with.… The courts enjoy no discretion to
        allow candidates to deviate from these legislative mandates.
        (citations omitted).

        Indeed, the acknowledgement requirement “reflects the legislative

  purpose    of   preventing   election   fraud…”[a]bsent    an   acknowledged

  acceptance requirement, the State’s ballots could be unnecessarily crowded

  and confused with names of independent nominees who had no desire to

  run for public office. Preventing ballot overcrowding and voter confusion is

  a legitimate interest of New York.” Unity Party v. Wallace, 707 F.2d 59, 63-

  64 (2d Cir. 1983).

        As relates to all other Petitioners, it is undisputed that each failed to

  file an Acceptance. Rather, they erroneously argue, without any legal

  support, that the Election Law requirements should not apply to them.

        Petitioners Bambrick, Brady, Gruber, and Klopman baselessly claim

  the Acceptance requirement did not apply to them because they “obtained

  their own signatures and filed nominating petitions on which they were

                                          6
Case 2:19-cv-03511-KAM-SJB Document 24-8 Filed 08/01/19 Page 7 of 15 PageID #: 734



  witnesses under penalty of perjury…” See Petition ¶26. However, that same

  argument was made, and rejected, in Hockley v. Westchester Cty. Bd. of

  Elections, 66 A.D.3d 898, 886 N.Y.S.2d 642 (2d Dep't 2009). The Court

  stated, in part:

        Although the record indicates that the petitioner candidate
        personally solicited and witnessed many of the signatures
        contained in the nominating petition and personally filed that
        petition with the Westchester County Board of Elections, it is
        undisputed that the petitioner failed to file a certificate of
        acceptance. This failure to file the required certificate
        constituted a “fatal defect” (Election Law § 1-106 [2]), and “the
        judiciary is foreclosed from fashioning any exceptions to this
        requirement, however reasonable they might appear” (citations
        omitted).

        There are no exceptions to the Acceptance requirement of NY EL 6-

  146(1). See Quinn v. Power, 28 A.D.2d 687, 687-88, 281 N.Y.S.2d 379, 380

  [2d Dep't 1967] aff'd 20 N.Y.2d 682, 282 N.Y.S.2d 550 [1967] (A

  designating petition is not valid unless, in addition to a timely filing of a

  certificate of authorization by the party, there is also a timely filing of a

  certificate of acceptance by the candidate).

        To the extent some Petitioners attempt to argue that the Acceptance

  requirement doesn’t apply to them because they are enrolled members of

  the EH Fusion Party, that is incorrect as a matter of law, and Board records

  belie any such claim.



                                        7
Case 2:19-cv-03511-KAM-SJB Document 24-8 Filed 08/01/19 Page 8 of 15 PageID #: 735



        The EH Fusion Party is an “independent body” that is not a

  recognized by New York State as an official party. NY EL §1-104(3). No

  person can be enrolled in a party that is not officially recognized by New

  York State.

        Attached are the Petitioners’ voter registration records. Exhibit “H”.

  None of them are, or ever have been, enrolled in the EH Fusion Party.

  Brady is a registered Democrat and has been since November 27, 1991;

  Bambrick has not been registered to any party since November 15, 2011;

  Cullum is a registered Democrat and has been since November 14, 2017;

  Drew is a registered Democrat and has been since November 11, 2003;

  Gruber is a registered Democrat and has been since March 10, 1992;

  Havens is a registered Republican and has been since November 14, 2017;

  Kinsella is a registered Democrat and has been since May 16, 2018;

  Klopman is a registered Democrat and has been since August 5, 1991;

  Lester is a registered Democrat and has been since April 15, 1999; Nigro is a

  registered Republican and has been since June 1, 2011; Talmage is a

  registered Republican and has been since October 4, 2018; and Vorpahl is a

  registered Republican and has been since November 14, 2017.




                                        8
Case 2:19-cv-03511-KAM-SJB Document 24-8 Filed 08/01/19 Page 9 of 15 PageID #: 736



        As the record establishes that Petitioners are not, nor ever have been,

  enrolled in the unrecognized EH Fusion Party, Petitioners are not exempt

  from the Acceptance requirement of NY EL §6-146.



                                    POINT II


   FILING CERTIFICATES OF SUBSTITUTION BY COMMITTEE TO
   FILL VACANCIES DOES NOT CURE THE PETITIONERS’ FATAL
     ERROR OF NOT FILING CERTIFICATES OF ACCEPTANCE.


        In Matter of Turdik v. Bernstein, 87 A.D.3d 748 (2d Dept. 2011), a

  case directly on point, following invalidation of his designating petition by

  the Board, the candidate filed a Certificate of Substitution to Fill a Vacancy

  naming himself for the public office on the petition that was invalidated by

  the Board.     The Court found that a valid designating petition is a

  prerequisite to the creation of a vacancy. Since the designating petition was

  invalidated, there was no vacancy that was created. See also, Nowik v

  Jablonski, 133 AD 2d 874 (2d Dept. 1987).

        Moreover, the Court noted that even if a vacancy had been created,

  the Committee Authorized to fill vacancies could not attempt to name the

  same person who was originally named in the designating petition, which is

  precisely what each of the petitioners sought to do in the within matter.

                                        9
Case 2:19-cv-03511-KAM-SJB Document 24-8 Filed 08/01/19 Page 10 of 15 PageID #: 737



   “The Election Law plainly contemplates that the candidate designated to fill

   a vacancy shall be a person other than the person originally named.

   (citations omitted).” Id.

         Accordingly, the Substitutions filed by Petitioners were legally

   impermissible, and properly rejected by the Board.

                                    POINT IV


     PETITIONERS’ CONSTITUTIONAL CHALLENGE FAILS AS A
                      MATTER OF LAW.


         Petitioners’ fourth, fifth, and sixth cause of actions challenge the

   Acceptance requirement of NY EL §6-146(1) under the constitutions of New

   York State and the United States of America.

         The   Acceptance      requirement      has   already   been   upheld   as

   constitutional in state and federal court.

         In Matter of Dixon v. Clyne, 87 A.D.3d 812 (3rd Dept., 2011) the

   Court held “Election Law §6-146(1) is facially constitutional and, contrary

   to petitioner’s argument, we are unpersuaded that it offends his rights to

   due process or equal protection under the facts of this case.”




                                         10
Case 2:19-cv-03511-KAM-SJB Document 24-8 Filed 08/01/19 Page 11 of 15 PageID #: 738



         In Matter of Carnahan v. Ward, 44 A.D.3d 1249 (4th Dept., 2007),

   the Court held, “[c]ontrary to the contention of petitioner, Election Law § 6-

   146 (1) does not violate his constitutional right to equal protection. The

   requirement that a candidate nominated by an independent body file a

   certificate of acceptance imposes only a minimal burden on independent

   candidates and small political parties and is rationally related to the State's

   interest in “preventing election fraud.” Id. [citations omitted]

         In Unity Party v. Wallace, 707 F.2d 59 (2d Cir.) (1983), which dealt

   with the same constitutional challenges alleged in the petition, the Court

   held, inter alia, “[n]o weighty burden was placed on appellants’ rights by

   §6-146(1). Appellants were not totally excluded from voting or prevented

   from associating with the political group of their choice.” Id. at 62.

   Moreover, “…any encumbrance on appellants’ rights to vote and politically

   associate is at best de minimus and New York may justify the restriction by

   advancing a rational basis for it.” Id.

         Indeed, it was only the “careless or inadvertent failure to follow the

   mandate of the statute” that gives rise to the Petitioners’ claim. Id. citing

   Matter of Hutson v. Bass, 54 N.Y.2d 772, 774 (1981). Notably, the Court

   held that the Certificate of Acceptance requirement “is not more than a

   flimsy wicket kind of bar—an insignificant hurdle.” Id.

                                             11
Case 2:19-cv-03511-KAM-SJB Document 24-8 Filed 08/01/19 Page 12 of 15 PageID #: 739



         With regard to the equal protection claims alleged in Petitioners’ fifth

   and sixth cause of actions, the Court in Unity held:

               Moreover, the statutory requirement here bears no
               resemblance to those burdens that have been found
               to violate the Equal Protection Clause. State election
               laws that create classifications heavily weighing
               down independent candidates or small political
               parties call for strict scrutiny. Nor does the
               challenged statute employ a scheme based on
               classifications such as race or economic status,
               which are suspect. Thus, we conclude that by
               enacting § 6–146(1) New York did not hang a
               millstone around the necks of small or minor
               political parties to sink them in discriminate
               fashion, violative of their Fourteenth Amendment
               rights.
   Id. at 63 [internal citations omitted]
         Lastly, Petitioners’ argument that a ‘strict scrutiny’ standard applies

   (See Petition ¶21) is also belied by the Unity case.

               When the nature and extent of the statute and its
               effect on the interests of those claiming to be
               impacted by it are looked at realistically, neither of
               the two constitutional avenues of argument raised
               by appellants mandates heightened scrutiny. The
               challenged restriction is subject only to a rational
               basis analysis.
               That rational basis is found in New York’s
               legitimate, even compelling, interest in protecting
               the integrity and efficiency of its electoral process.
               The requirement that an acceptance be
               acknowledged reflects the legislative purpose of
               preventing election fraud.


                                            12
Case 2:19-cv-03511-KAM-SJB Document 24-8 Filed 08/01/19 Page 13 of 15 PageID #: 740



   Id. [internal citations omitted]


         Accordingly, Petitioners’ state and federal constitutional challenges to

   NY EL § 6-146 (1) must be dismissed as a matter of law.

                                      POINT V
   PETITIONERS’ ESTOPPEL CLAIM FAILS ON THE LAW AND ON
                       THE FACTS.


         Lastly, Petitioners’ allegation that Respondents are “estopped” from

   requiring Petitioners to comply with the New York Election Law is

   completely baseless.

         Notwithstanding the fact that the elements of “estoppel” are not met

   or even pled in the Petition, it is undisputed that the Board mailed to each

   and every Petitioner a notice that expressly notified them of the

   requirement and deadline to file the Acceptance. Exhibit “B”.

         Notably, as candidates for a political office, each Petitioner was under

   a duty to know the Election Law requirements and procedures necessary to

   get their names on the ballot. Even if, for purposes of argument, one

   Petitioner was allegedly misinformed by two Board employees, a point we

   do not concede, such action does not absolve all Petitioners from strictly

   complying with Election Law requirements. “[E]quitable estoppel is applied

                                         13
Case 2:19-cv-03511-KAM-SJB Document 24-8 Filed 08/01/19 Page 14 of 15 PageID #: 741



   against a municipality performing governmental functions only in the

   rarest of cases, and “erroneous advice by a governmental employee will not

   give rise to an exception to the general rule.” Wilson v. Neighborhood

   Restore Housing, 129 A.D.3d 948 (2nd Dept., 2015) [internal citations

   omitted].

         Nevertheless, even if Petitioner’s assertion is accepted as true, the

   statement was, in fact, accurate in response to whether anything else was

   necessary in conjunction with the ministerial act of accepting the

   Independent Nominating Petition.

         For the reasons set forth above, the “estoppel” cause of action fails.

                                 CONCLUSION

         For the above stated reasons, the Petition should be denied in its

   entirety, together with such other and further relief as this Court deems just

   and proper.

   Dated:      Hauppauge, New York
               June 18, 2019




                                         14
Case 2:19-cv-03511-KAM-SJB Document 24-8 Filed 08/01/19 Page 15 of 15 PageID #: 742



                                             Respectfully submitted,

                                             DENNIS M. BROWN
                                             Suffolk County Attorney


                                      By:    _______________________
                                             Daniel E. Furshpan
                                             Assistant County Attorney
                                             Attorney for Respondents
                                             H. Lee Dennison Building
                                             100 Veterans Memorial Highway
                                             P.O. Box 6100
                                             Hauppauge, New York 11788
                                             Phone: (631) 853-6187




                                        15
